           Case 1:21-cv-00707-JPB Document 1 Filed 02/18/21 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

KISNA ENTERPRISES, LLC, DBA LA
                            )
QUINTA INN & SUITES,        )
                            )                 CIVIL ACTION
        Plaintiff,          )                 FILE NO.:
                            )
v.                          )                 [On removal from the Superior
                            )                 Court of Henry County,
AUTO-OWNERS INSURANCE       )                 Georgia;
COMPANY and PROPERTY-OWNERS )
INSURANCE COMPANY,          )                 Civil Action
                            )                 File No.: SUCV2021000137
        Defendants.         )

                            NOTICE OF REMOVAL

      COME       NOW,     AUTO-OWNERS          INSURANCE        COMPANY       and

PROPERTY-OWNERS INSURANCE COMPANY (collectively, “Defendants”),

Defendants in the above-styled action, and within the time prescribed by law, file

this Notice of Removal, respectfully showing the Court the following facts:

      1.      On January 15, 2021, Plaintiff KISNA ENTERPRISES, LLC, DBA

LA QUINTA INN & SUITES (“Plaintiff”), by and through counsel, filed a

Complaint against Defendants in the Superior Court of Henry County, Georgia,

styled as KISNA ENTERPRISES, LLC DBA LA QUINTA INN & SUITES v. AUTO-

OWNERS INSURANCE COMPANY AND PROPERTY-OWNERS INSURANCE


                                       -1-
           Case 1:21-cv-00707-JPB Document 1 Filed 02/18/21 Page 2 of 7




COMPANY, assigned Case No. SUCV2021000137 (the “State Court Action”).

True and correct copies of all process, pleadings, and other orders served upon

Defendants to date in the State Court Action are collectively attached hereto as

Exhibit A.

      2.      The Complaint and Summons in this action were served upon

Defendants on January 19, 2021, the date on which Defendants first received the

Complaint and notice of this lawsuit. Thus, removal is timely under 28 U.S.C. §

1446(b).

      3.      The United States District Court for the Northern District of Georgia,

Atlanta Division, embraces Henry County, Georgia. Removal to this Court is

therefore proper under 28 U.S.C. § 1441(a).

      4.      Pursuant to 28 U.S.C. § 1446, promptly after filing of this Notice of

Removal, Defendants will give written notice to Plaintiff by notifying its attorney

of record, William F. Merlin, Jr., Esq., of Merlin Law Group, P.A., and will file a

copy of this Notice of Removal with the Clerk of Superior Court of Henry County,

which shall effect the removal.

                          DIVERSITY JURISDICTION

      5.       The United States District Court for the Northern District of Georgia,

Atlanta Division possesses diversity jurisdiction over this matter pursuant to 28


                                         -2-
             Case 1:21-cv-00707-JPB Document 1 Filed 02/18/21 Page 3 of 7




U.S.C. § 1332.

        6.      Upon information and belief, Plaintiff is a corporation organized

under the laws of the State of Georgia, with its principal place of business in the

State of Georgia. Thus, Plaintiff is a citizen of the State of Georgia. (Complaint,

¶ 1).

        7.      Defendant Auto-Owners Insurance Company is a corporation

organized under the laws of the State of Michigan, with its principal place of

business in the State of Michigan. Thus, Defendant Auto-Owners Insurance

Company is a citizen of the State of Michigan. Auto-Owners is not a citizen of

Georgia.

        8.      Defendant Property-Owners Insurance Company is a corporation

organized under the laws of the State of Indiana, with its principal place of

business in the State of Michigan. Thus, Defendant Property-Owners Insurance

Company is a citizen of the State of Michigan and/or Indiana. Property-Owners is

not a citizen of Georgia.

        9.      Because Plaintiff and Defendants are citizens of different states,

complete diversity exists between Plaintiff and Defendants in accordance with 28

U.S.C. § 1332(a)(1).




                                         -3-
         Case 1:21-cv-00707-JPB Document 1 Filed 02/18/21 Page 4 of 7




      10.     Plaintiff’s Complaint seeks recovery of insurance proceeds allegedly

owed under a policy of insurance for damage to the Property.

      11.     Based on the allegations in the Complaint, Plaintiff seeks to recover in

excess of $75,000.00. (See Complaint, ¶¶ 53, 54, 55, 56).

      12.     Furthermore, based on statements made by Plaintiff throughout the

course of the claim, Plaintiff seeks to recover in excess of $75,000.00 from this

litigation. For example, in correspondence dated November 14, 2020, Plaintiff

sought benefits totaling $3,487,291.99, including replacement cost benefits and

loss of business income benefits. Plaintiff made a demand for these amounts under

Property-Owners policy of insurance, policy no. 114618-80881833-18. (See

Exhibit B, Declaration of Houston Mabray, ¶¶ 5-6, Exhibit 1 to Exhibit B).

      13.     During the course of the Claim, Plaintiff submitted two purported

signed, sworn proofs of loss which sought damages for the structural repairs and

allegedly damaged business personal property items which totaled, collectively,

$1,907,291.33. (See Exhibit B, Declaration of Houston Mabray, ¶8, Exhibit 2 to

Exhibit B).

      14.     In connection with the claim, Property-Owners issued payments, less

the insured’s deductible, including $1,075,028.12 for the building and $209,443.15

for the business personal property. Property-Owners also issued payment for loss


                                         -4-
         Case 1:21-cv-00707-JPB Document 1 Filed 02/18/21 Page 5 of 7




of business income for a 12-month period following the date of loss. It is Property-

Owners’ position that it has paid all amounts owed under the Policy and that

Plaintiff is not entitled to recover any additional payments. (See Exhibit B,

Declaration of Houston Mabray, ¶8).

      15.    Based on the allegations in the Complaint, the November 14, 2020

demand letter, and the signed, sworn proofs of loss submitted by Plaintiff, Plaintiff

is seeking an amount in excess of $75,000 from this litigation. As such, the

amount-in-controversy requirement of 28 U.S.C. § 1332(a) is satisfied.

      16.    Venue is proper in this Court for purposes of removal under 28 U.S.C.

§ 1441(a), but not necessarily for purposes of 28 U.S.C. § 1391 or any other

applicable venue provision. By filing this Notice of Removal, Defendants do not

waive any of their jurisdictional objections or affirmative defenses

      WHEREFORE, Defendants pray that this action proceed in this Court as an

action properly removed pursuant to 28 U.S.C. § 1332 and 28 U.S.C. § 1446, and

that no further proceedings be had in said case in the Superior Court of Henry

County, Georgia.


       This 18th day of February, 2021.




                                          -5-
        Case 1:21-cv-00707-JPB Document 1 Filed 02/18/21 Page 6 of 7




                                Respectfully submitted,

                                SWIFT, CURRIE, McGHEE & HIERS, LLP

                                /s/ Mark T. Dietrichs
                                Mark T. Dietrichs
                                Georgia Bar No. 221722
                                Jessica M. Phillips
                                Georgia State Bar No. 922902
                                Heather E. Obelgoner
                                Georgia Bar No. 278063
                                Attorneys for Defendants
The Peachtree – Suite 300
1355 Peachtree Street, NE
Atlanta, Georgia 30309
OFFICE: (404) 874-8800
FAX: (404) 888-6199
Mark.Dietrichs@swiftcurrie.com
Jessica.Phillips@swiftcurrie.com
Heather.Obelgoner@swiftcurrie.com




                                    -6-
             Case 1:21-cv-00707-JPB Document 1 Filed 02/18/21 Page 7 of 7




                            CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I have this day electronically filed

 Defendants’ Notice of Removal with the Clerk of Court using the CM/ECF e-

 filing system, which will automatically send e-mail notification and service of

 such filing to counsel of record follows:

                               William F. Merlin, Jr., Esq.
                                Merlin Law Group, P.A.
                       777 S. Harbour Island Boulevard, Suite 950
                                 Tampa, Florida 33602
                             cmerlin@merlinlawgroup.com
                                  Counsel for Plaintiff

          This 18th day of February, 2021.

                                     SWIFT, CURRIE, McGHEE & HIERS, LLP
                                     /s/ Mark T. Dietrichs
                                     Mark T. Dietrichs,
                                     Georgia Bar No. 221722
                                     Jessica M. Phillips
                                     Georgia State Bar No. 922902
                                     Heather E. Obelgoner
                                     Georgia Bar No. 278063
                                     Attorneys for Defendants
1355 Peachtree Street, NE, Ste. 300
Atlanta, Georgia 30309
OFFICE: (404) 874-8800
FAX: (404) 888-6199
Mark.Dietrichs@swiftcurrie.com
Jessica.Phillips@swiftcurrie.com
Heather.Obelgoner@swiftcurrie.com
4822-2995-4268, v. 1



                                             -7-
